DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
Response to Arguments/Amendments
Applicant’s amendments overcome the previous rejections. Therefore, the previous rejections have been withdrawn. However, upon further search and consideration, the claims are now rejected based on newly cited prior art.
On page 7 of Applicant’s remarks, Applicant writes, “the sensitivity of an NPN bipolar transistor to ultraviolet light was an unexpected discovery and led to its use as a detector in the claimed invention.” However, the examiner did not find any evidence of this assertion in the remarks or specification. Additionally, the examiner performed a search and discovered that NPN bipolar transistors are known both for ultraviolet light spectroscopic biological sensors. For example, US 10573775 B1 is directed to ultraviolet light sensors and reads, "A three transistor ultraviolet light sensor pixel comprising: a bipolar npn type ultraviolet light sensitive silicon carbide transistor with a npn base" (claim 1). US 6563947 B1 teaches that NPN bipolar transistors provide high sensitivity for ultraviolet light (high effective quantum efficiency in figure 6 and column 7, lines 40-65, where 112 corresponds to the NPN detector) 

    PNG
    media_image1.png
    518
    597
    media_image1.png
    Greyscale

Furthermore, Bai (Structural Optimization of 4H-SiC BJT for Ultraviolet detection with High optical gain) teaches that npn bipolar transistor silicon carbide detectors have a high gain for detecting ultraviolet light (first page). Therefore, based on the evidence at the examiner’s disposal, it appears that it was known that NPN bipolar transistor detectors had a high sensitivity to ultraviolet light.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 are to a system and method of making the system. It’s unclear whether the claimed system requires the “waveguide” as it is not positively recited yet seems like it might be an implied component of the interaction region (but might not be). This lack of clarity causes the scope of the claims to be indefinite.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: optical components in claim 4 (and implicitly in claims 5-7, which depend on claim 4) and claim 14 (and implicitly in claims 15-7, which depend on claim 14).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 9, 11, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 20190049300 A1) in view of Csutak (US 20090284259 A1) and Droste (US 6,563,947).
Regarding claim 1, Gu teaches a Raman spectrographic system comprising: 
a light source (310) configured to emit ultraviolet incident light into a waveguide (304) of the system, wherein the system is implemented as a system on chip (302; figure 3); 
an interaction region (320) defining an area of the chip (302) and configured to hold a sample to be identified in the area, the waveguide (304)  traversing a two- dimensional path through the interaction region (figure 3; paragraph 45); 
a spectrometer (340) configured to detect Raman scatter from an output light in the waveguide emerging from the interaction region following interaction between the incident light and the sample and output a spectral response, the spectrometer including an array of detectors (350), each detector of the array of detectors being a detector configured to obtain information that includes an intensity corresponding with a wavelength of the Raman scatter (figure 3; paragraph 45); and 
a controller configured to identify the sample based on the spectral response from the array of detectors (paragraphs 40 and 42).  

    PNG
    media_image2.png
    721
    925
    media_image2.png
    Greyscale

Gu doesn’t explicitly teach the incident light is ultraviolet incident light; and each detector being a negative-positive-negative (NPN) bipolar transistor silicon carbide detector. 
Csutak is concerned with Raman spectroscopy and teaches a gallium nitride (GaN)-based or a SiC-based laser diode configured to emit ultraviolet incident light and a detector being a silicon carbide detector (paragraphs 23 and 45). Additionally, Csutak teaches that this provides the benefit of allowing one to combine Raman and fluorescence measurements while minimizing the interference between the signals (paragraphs 41 and 45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu such that the incident light is ultraviolet incident light and each detector being a silicon carbide detector in order to allow one to combine Raman and fluorescence measurements while minimizing the interference between the signals.
The above combination doesn’t explicitly teach each detector being a negative-positive-negative (NPN) bipolar transistor. 
However, as explained above, it is desired in the art of Raman spectroscopy to use ultraviolet and adapt the detector to the wavelength of light being detected (Csutak, paragraphs 23, 41, and 45). Droste is concerned with this problem of selecting the best detector for the wavelength of light being detected and teaches selecting npn bipolar transistor for detecting ultraviolet light because it provides the benefit of a gained photocurrent and high maximum effective quantum efficiency for the ultraviolet wavelength range (column 7, lines 40-65).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that each detector being a negative-positive-negative (NPN) bipolar transistor in order to have high gain and high effective quantum efficiency when detecting ultraviolet light.
Regarding claim 3, in the above combination the light source is a gallium nitride (GaN)-based or a SiC-based laser diode Csutak, paragraphs 23 and 45).
Regarding claim 7, in the above combination each detector of the array of detectors is a transistor and the intensity of the Raman scatter at the wavelength or wavelength range corresponding with the beam controls a current flow through the transistor (since light incident on the transistor detector controls current flow as explained in Droste, for example in column 5, lines 45-50).
Regarding claim 9, Gu teaches the controller is configured to identify the sample by comparing the spectral response with known spectral responses (paragraph 44).  
Regarding claim 11, Gu teaches a method of assembling a Raman spectrographic system, the method comprising: 
arranging a light source (310) to emit incident light into a waveguide (304) of the system, wherein the Raman spectrographic system is implemented as a system on chip (302; figure 3; paragraph 45); 
arranging the waveguide (304) to traverse a two-dimensional path through an interaction region (320) that defines an area of the chip and holds a sample to be identified in the area (figure 3; paragraph 45);
positioning a spectrometer (340) to detect Raman scatter from an output light in the waveguide emerging from the interaction region following interaction between the incident light and the sample and to output a spectral response (figure 3; paragraph 45);
arranging an array of detectors (350) as part of the spectrometer, each detector of the array of detectors being a detector configured to obtain information that includes an intensity corresponding with a wavelength of the Raman scatter (figure 3; paragraph 45); and 
configuring a controller to identify the sample based on the spectral response from the array of detectors (paragraphs 40 and 42).    
Gu doesn’t explicitly teach the incident light is ultraviolet incident light; and each detector being a negative-positive-negative (NPN) bipolar transistor silicon carbide detector. 
Csutak teaches a gallium nitride (GaN)-based or a SiC-based laser diode configured to emit ultraviolet incident light and a detector being a silicon carbide detector (paragraphs 23 and 45). Additionally, Csutak teaches that this provides the benefit of allowing one to combine Raman and fluorescence measurements while minimizing the interference between the signals (paragraphs 41 and 45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu such that the incident light is ultraviolet incident light and each detector being a silicon carbide detector in order to allow one to combine Raman and fluorescence measurements while minimizing the interference between the signals.
The above combination doesn’t explicitly teach each detector being a negative-positive-negative (NPN) bipolar transistor. 
However, as explained above, it is desired in the art of Raman spectroscopy to use ultraviolet and adapt the detector to the wavelength of light being detected (Csutak, paragraphs 23, 41, and 45). Droste is concerned with this problem of selecting the best detector for the wavelength of light being detected and teaches selecting npn bipolar transistor for detecting ultraviolet light because it provides the benefit of a gained photocurrent and high maximum effective quantum efficiency for the ultraviolet wavelength range (column 7, lines 40-65).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that each detector being a negative-positive-negative (NPN) bipolar transistor in order to have high gain and high effective quantum efficiency when detecting ultraviolet light.
Regarding claim 13, in the above combination the arranging the light source includes arranging a gallium nitride (GaN)-based or SiC-based laser diode (Csutak, paragraphs 23 and 45).
Regarding claim 17, the above combination comprises arranging the array of detectors includes arranging a transistor as each detector such that the intensity of the Raman scatter at the wavelength or wavelength range corresponding with the beam controls a current flow through the transistor (since light incident on the transistor detector controls current flow as explained in Droste, for example in column 5, lines 45-50).
Regarding claim 19, Gu teaches the configuring the controller includes configuring the controller to identify the sample by comparing the spectral response with known spectral responses (paragraph 44).  
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu, Csutak, and Droste, as applied to claim 1 above, and further in view of Yang (US 20070140638 A1).
Regarding claim 2, Gu doesn’t explicitly teach the interaction region is a roughened metal surface.
Yang teaches the interaction region is a roughened metal surface, which provides the benefit of increasing the Raman signal (paragraphs 122 and 149).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the interaction region is a roughened metal surface in order to increase the Raman signal.
Regarding claim 12, Gu doesn’t explicitly teach forming the interaction region as a roughened metal surface.
Yang teaches forming the interaction region as a roughened metal surface, which provides the benefit of increasing the Raman signal (paragraphs 122 and 149).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such it comprises forming the interaction region as a roughened metal surface in order to increase the Raman signal.
Claims 4, 8, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gu, Csutak, and Droste, as applied to claims 1 and 11 above, and further in view of Grow (US 5866430 A).
Regarding claims 4 and 14, Gu teaches the spectrometer includes optical components (the optical fiber between interaction region and spectrometer in figure 3) to collect and focus the output light (claim 4); and positioning the spectrometer includes arranging optical components (the optical fiber between interaction region and spectrometer in figure 3) to collect and focus the output light (collects and focuses light because the inner surfaces of the waveguide prevent the light from diverging and escaping the waveguide and instead redirects them in the desired direction)  (claim 14). Alternatively, if one were to consider Gu as not teaching focusing, Grow teaches optical components (35) to collect and focus the output light (figure 1). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises optical components to collect and focus the light in order to match the measurement light to the desired region of the detector. 
Regarding claims 8 and 18, Gu teaches the interaction region includes the sample in an aqueous or gas solution (paragraph 45) (claim 8); holding the sample in an aqueous or gas solution in the interaction region (paragraph 45) (claim 18). 
Gu doesn’t explicitly teach the sample is a virus.
Grow is directed to a similar invention and teaches the sample is a virus (column 14, lines 5-25; column 20, lines 10-30).   
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sample of the above combination be a virus in order to measure the properties of a viruses and identify viruses that may be a threat to people.
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gu, Csutak, Droste, and Grow as applied to claims 4 and 14 above, and further in view of Bonne (US 20060262303 A1).
Regarding claim 5, Gu doesn’t explicitly teach the spectrometer includes a diffraction grating configured to separate the output light into a set of wavelengths or wavelength ranges output as corresponding beams at different angles.  
Bonne teaches a spectrometer includes a diffraction grating configured to separate the output light into a set of wavelengths or wavelength ranges output as corresponding beams at different angles (paragraph 18).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the spectrometer includes a diffraction grating configured to separate the output light into a set of wavelengths or wavelength ranges output as corresponding beams at different angles in order to measure the spectra using conventional, simple, and inexpensive components such as a diffraction grating without the need of a detector that includes multiple different filters for each measured wavelength.
Regarding claim 6, in the above combination the array of detectors of the spectrometer is arranged such that each detector of the array of detectors receives one of the beams and determines the intensity of the Raman scatter at the wavelength or wavelength range corresponding with the beam (Grow, column 61, lines 35-45; Bonne, paragraph 18).
Regarding claim 15, Gu doesn’t explicitly teach positioning the spectrometer includes arranging a diffraction grating configured to separate the output light into a set of wavelengths or wavelength ranges output as corresponding beams at different angles.  
Bonne teaches positioning a spectrometer includes arranging a diffraction grating configured to separate the output light into a set of wavelengths or wavelength ranges output as corresponding beams at different angles (paragraph 18).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the positioning the spectrometer includes arranging a diffraction grating configured to separate the output light into a set of wavelengths or wavelength ranges output as corresponding beams at different angles in order to measure the spectra using conventional, simple, and inexpensive components such as a diffraction grating without the need of a detector that includes multiple different filters for each measured wavelength.
Regarding claim 16, in the above combination arranging the array of detectors of the spectrometer includes positioning each detector of the array of detectors receives one of the beams and determines the intensity of the Raman scatter at the wavelength or wavelength range corresponding with the beam (Gu, figure 3; Grow, column 61, lines 35-45; Bonne, paragraph 18).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu, Csutak, and Droste, as applied to claims 9 and 19 above, and further in view of Pastore (US 20150323383 A1).
Regarding claim 10, Gu doesn’t explicitly teach the controller is configured to determine that the spectral response of the sample does not match any of the known spectral responses.  
Pastore teaches determining that the spectral response of the sample does not match known spectral responses (indicating a negative match state after comparing with known spectral responses as described in paragraphs 12 and 29).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the controller is configured to determine that the spectral response of the sample does not match any of the known spectral responses in order to let the user know that the sample is not one of the desired species that one is interested in.
Regarding claim 20, Gu doesn’t explicitly teach the configuring the controller includes configuring the controller to determine that the spectral response of the sample does not match any of the known spectral responses.  
Pastore teaches determining that the spectral response of the sample does not match known spectral responses (indicating a negative match state after comparing with known spectral responses as described in paragraphs 12 and 29).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such configuring the controller includes configuring the controller to determine that the spectral response of the sample does not match any of the known spectral responses in order to let the user know that the sample is not one of the desired species that one is interested in.
Additional Prior Art
US 20170071510 A1 reads, “In some examples, in order to increase the contact area, the waveguide may be spiral shaped, thus increasing the path length in the waveguide where the radiation is in contact with the sample.” (paragraph 84). also teaches chip (paragraph 84)
US 20170108439 A1 reads, “[0035] Bulk solid phase extraction media may be used to reversibly concentrate organic contaminants in water and air prior to spectral characterization by Raman scattering. Liquid-phase Raman signal enhancement by an evanescent waveguide may be used by placing the liquid analyte in direct contact with the waveguide core. Systems used for Raman spectroscopy of liquids on a chip using microfluidics with waveguides to confine the Raman excitation and signal may not co-propagate the pump and signal for waveguide-enhanced Raman scattering.” and “0082] Chip-scale Raman spectroscopy of gases may be used without a waveguide-confined geometry. These approaches may use analytes confined on a chip using microfluidics. However, waveguide-confined Raman spectroscopy, as presented in the embodiments herein, is advantageous because of its inherent signal advantage over surface-normal Raman spectroscopy, and further since PIC manufacturing requires an approach that uses lightwaves that are fully guided on chip.”
US 20030174992 A1 teaches replicating the analysis structure in a two-dimensional pattern in order to have distinct experiments. It reads, “0075] FIG. 22 is a plan view of the structures. The placement of the rectangular recesses 2140 in the silicone superstructure is chosen to coincide with the locations of zero-mode waveguide devices 2150 on the fused silica chip. The fluid channels 2130 can be used simply to convey liquid to the several cavities where different analyses will take place. For example, each cavity can be pre-loaded with different reagents prior to mating the superstructure with the chip so that each cavity enables a distinct experiment on the sample.
US 7297626 B1 reads, “SiC is an excellent candidate for high temperature and high power device applications because of its combination of electronic and thermal properties, namely, wide energy bandgap, high electric breakdown field, large saturated electron drift velocity and high thermal conductivity. Based on these properties, devices fabricated from SiC promise superior performance to that of present day devices. Rapid advances in the growth, doping, and processing of SiC have led to the realization of several electronic and photonic devices including fast recovery high voltage diodes, metal oxide semiconductor field effect transistors (MOSFETs), metal semiconductor field effect transistors (MESFETs), static induction transistors (SITs), junction field effect transistors (JFETs), UV photodiodes, and SiC bipolar devices, bipolar junction transistors (BJTs) and hybrid bipolar transistors (HBTs).”
Regarding chips and viruses:
Erickson (US 20110294691 A1) reads, “[0004] Surface-enhanced Raman spectroscopy (SERS) is a powerful vibrational spectroscopy technique. This output is molecularly specific and as such the spectrum obtained from SERS analysis provides much more detailed information about the molecular structure of the target molecule than those obtained using other spectroscopic techniques. There are two general approaches in which a SERS detection reaction can be carried out on chip: homogeneously, where target becomes bound or absorbs onto solution phase metallic nanoparticles that act as Raman enhancers, or heterogeneously, where solution phase targets interact with surface phase SERS active clusters such as roughened electrodes or precipitated silver or gold nanoparticles (NPs). The former approach has the same advantages as all homogeneous reactions (i.e. faster reaction rate and relative ease of implementation) as well as enhanced uniformity and repeatability of the SERS enhancement since the nanoparticles can be synthesized with high uniformity.”
[0113] The microfluidic chip design can be applied to the sensitive and specific detection of any nucleic acid sequence of interest. For example, nucleic acid sequences associated with any pathogen known in the art. e.g., bacteria, viruses, etc. can be detected. Nucleic acid sequences associated with any disease (or disease state), disorder, condition or genetic characteristics can be detected. The rate and degree of physical concentration in the electrokinetically active microwell can be quantified as a function of the applied potential as described herein.
Regarding aqueous or gas solutions:
US 20030174992 A1 reads, “[0038] FIG. 2 is a cross-sectional view of one embodiment of a zero-mode waveguide in accordance with the present invention. This waveguide 2 is comprised of holes 8, which function as the core, in metal film 10, which functions as the cladding surrounding the core, on glass substrate 12. A solution of analyte is placed above and inside the waveguides. Illumination L is from below the zero-mode waveguide, and the spectroscopic signal from the analyte is detected through the glass substrate. The waveguide of FIG. 2 is preferably prepared by providing a glass or fused silica cover slip with an aluminum film on it. Chromium and other metals with small skin depth at the frequency of illumination used are also suitable for use in the zero-mode waveguide of the present invention. Holes 8 can be formed in the film by electron beam lithography. See Example 1, infra.”
“[0075] FIG. 22 is a plan view of the structures. The placement of the rectangular recesses 2140 in the silicone superstructure is chosen to coincide with the locations of zero-mode waveguide devices 2150 on the fused silica chip. The fluid channels 2130 can be used simply to convey liquid to the several cavities where different analyses will take place. For example, each cavity can be pre-loaded with different reagents prior to mating the superstructure with the chip so that each cavity enables a distinct experiment on the sample. Alternatively the fluid channels can be employed to perform pre-processing of the sample before it arrives in the cavity. For example, capillary electophoresis can be performed to fractionate the sample into components before delivering these components to separate cavities containing zero-mode waveguide devices for further analysis of the sample. Zero-mode waveguides such as waveguide 2310 can also be placed to coincide with a channel 2320 as seen in FIG. 23, so as to allow analysis of material as it passes through the channel. Air vents 2230 can optionally be used in cases where trapped gas prevents the entry of fluid into the recesses or fluid channels. These air vents can also serve as conduits to allow the introduction of other materials to the cavities after the superstructure has been mated to the fused silica chip. These microfluidic channels and fluid cavities can also facilitate the use of much smaller quantities of sample than can be conveniently managed using hand-pipetting methods. While silicone has been used for this purpose, the present invention contemplates any suitable material and means of attachment for the use of a superstructure to provide microfluidic channels and fluid cavities in conjunction with zero-mode waveguides to allow multiple analyses in parallel on a single sample.”

    PNG
    media_image3.png
    753
    789
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    765
    683
    media_image4.png
    Greyscale

Simonyi (US 20190062688 A1) teaches a UV raman system

    PNG
    media_image5.png
    644
    827
    media_image5.png
    Greyscale

US 20170172417 A1 is directed to spectroscopy of biological samples and teaches bipolar transistor detectors. benefit drawin less power (paragrap 49)
US 20180295296 A1 is directed to spectroscopy of biological samples and teaches 
US 20090048125 A1 is directed to spectroscopic sensors for biological sensing and reads, "In the particular embodiment of FIG. 1, photodetectors 116a and 116b are NPN photodetectors, but other embodiments may use other types of photodetectors" (paragraph 18) 
Additionally, it is noted that US 20090048125 A1 is directed to spectroscopic sensors for biological sensing and reads, "In the particular embodiment of FIG. 1, photodetectors 116a and 116b are NPN photodetectors, but other embodiments may use other types of photodetectors" (paragraph 18). 
US 20090206278 A1 reads, "A central photodetector such as a TO-46 NPN Phototransistor (Mouser Electronics) or a S1227-1010BR Photodiode (Hamamatsu Corp.) was surrounded by 4-6 UV LED's such as W7113UVC 5 mm 395 nm UV LED (Kingbright Corp.)." (paragraph 30).
US 10573775 B1 is directed to ultraviolet light sensors and reads, "A three transistor ultraviolet light sensor pixel comprising: a bipolar npn type ultraviolet light sensitive silicon carbide transistor with a npn base" (claim 1)
EP 0493857 A2 reads, " Detector 24 is any photo-sensitive transistor or photodiode, for example, an NPN silicon transistor available from Optek Technology, Inc., or a PIN or PN junction photodiode available, for example, from Optek Technology, Inc. under the tradenames OP 913SL or OP 900SL respectively. P"
Feller (US 20160011216 A1) is directed to spectroscopic sensors for biological sensing (paragraphs 1-5) and teaches an NPN bipolar detector (paragraphs 17-20, 43-46, and 50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/              Examiner, Art Unit 2877